Citation Nr: 1046278	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a March 1959 rating decision, the RO denied entitlement to 
service connection for a right ankle disorder.  In a July 2009 
statement of the case, the RO reopened the claim of entitlement 
to service connection for a right ankle disorder and denied the 
claim on the merits.  As the Board cannot ignore jurisdictional 
matters, the Board must therefore determine if claim was properly 
reopened.  Only then may it review the merits of the appeal. 
 Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 1959 rating decision denied entitlement to service 
connection for a right ankle disorder on the basis that the 
Veteran did not have a current disability.  In the absence of a 
perfected appeal, that decision is final.

2.  The evidence submitted since the March 1959 rating decision, 
by itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
right ankle disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  The preponderance of competent and credible evidence shows 
that a right ankle disorder was not demonstrated in-service, that 
right ankle arthritis was not compensably disabling within a year 
of separation from active duty, and that there is no nexus 
between a right ankle disorder and service.

4.  The competent medical evidence preponderates against finding 
that the claimant currently has bilateral hearing loss due to 
service.

5.  The competent medical evidence preponderates against finding 
that the claimant currently has tinnitus due to service.

6.  The competent medical evidence preponderates against finding 
that the claimant currently has a right knee disorder due to 
service.


CONCLUSIONS OF LAW

1.  The March 1959 rating decision denying entitlement to service 
connection for a right ankle disorder is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A right ankle disorder was not incurred in or aggravated by 
service, and right ankle arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  Bilateral hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385.

4.  Tinnitus was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.

5.  A right knee disorder was not incurred in or aggravated by 
service, and right knee arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in June 2008 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  VA 
provided information addressing how disability evaluations and 
effective dates are assigned in the June 2008 correspondence.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained the 
Veteran's service and VA treatment records, and afforded him a VA 
examination for his right ankle disorder.

VA did not obtain medical examinations in connection with his 
claims of entitlement to service connection for right knee 
disorder, bilateral hearing loss, and tinnitus.  In a November 
2010 written brief presentation, the representative argues that 
an examination is necessary because the Veteran had noise 
exposure from field and weapons training and that he was not 
provided hearing protection.  The Board finds that medical 
examinations are not necessary to decide the merits of these 
claims.  Under the VCAA, VA is obliged to provide a medical 
examination or opinion when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide a medical 
examination or opinion is rather low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Veteran's service medical records do not show complaints or 
findings pertaining to a right knee disorder, tinnitus, or a 
hearing loss.  VA treatment records do not reveal a diagnosis of 
a current right knee disorder, bilateral hearing loss or 
tinnitus.  The claimant has not submitted or identified competent 
medical evidence showing a current diagnosis of those disorders.  
Moreover, as explained below, the Board does not find credible 
the appellant's assertion that he was treated for hearing loss 
and tinnitus in-service, nor is any claim of chronic right knee 
pain since service credible.  In light of the absence of any 
competent medical evidence showing hearing loss as that term is 
defined by 38 C.F.R. § 3.385 (2010) or tinnitus, or any competent 
and credible evidence showing that signs and symptoms of any 
right knee disorder, hearing loss or tinnitus may be associated 
with active service, there is no reason for VA to obtain 
examinations and opinions in connection with these claims.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Entitlement to service connection for a right ankle 
disorder

Governing law and regulations

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

At the time of the March 1959 rating decision which denied 
entitlement to service connection for a right ankle disorder, the 
evidence of record consisted of service treatment records and a 
February 1959 VA examination report.  The service treatment 
records show that the Veteran sprained his right ankle in March 
1956 during a parachute jump.  X-ray examination revealed no 
evidence of a right ankle fracture or dislocation, but there was 
evidence of a collateral ligament tear.  Significantly, at the 
appellant's October 1957 separation examination clinical study 
revealed normal lower extremities.  

The February 1959 VA examination report, while noting complaints 
of right ankle soreness, did not diagnose a right ankle disorder.  
Hence, the RO determined that the claim of entitlement to service 
connection for a right ankle disorder should be denied because of 
the lack of evidence of a current disability.  The Veteran did 
not perfect an appeal.  38 C.F.R. § 20.200 (2010).   Therefore, 
the March 1959 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a right ankle disorder in 
November 2008.  A February 2008 VA treatment record and the 
October 2008 VA examination report reveal a diagnosis of a right 
ankle disorder.

The February 2008 VA treatment record and the October 2008 VA 
examination report relate to an unestablished fact necessary to 
substantiate his claim, which is evidence of a current 
disability.  Thus, the evidence is considered new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Given that 
the RO had reopened the claim in the July 2009 statement of the 
case, the appellant is not prejudiced by the Board's 
consideration of this claim on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has reviewed the service and VA treatment records and 
the October 2008 VA examination report.  After considering all 
the evidence of record, the Board finds the preponderance of the 
most probative and competent evidence shows that a chronic right 
ankle disorder was not incurred in-service; that right ankle 
arthritis was not compensably disabling within a year of 
separation from active duty; and that there is no nexus between a 
current right ankle disorder and service.  Moreover, the Board 
finds the preponderance of the most probative and competent 
evidence shows that there is no continuity of right ankle 
symptomatology since separation from active duty.

While the Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it additional weight.  
See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The United States Court of Appeals for the Federal Circuit has 
declined to adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the 
Court) has also held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not 
be discounted solely because a medical professional did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Hence, the question is whether that medical 
professional was informed of all relevant facts in rendering a 
medical opinion.  Id.

The record demonstrates that the Veteran was treated once, in 
March 1956, for a right ankle sprain.  Significantly, no service 
treatment record, including his separation examination, contains 
a diagnosis of a chronic right ankle disorder.  The record 
demonstrates that right ankle arthritis was not diagnosed until 
2008.  

A February 2008 VA treatment record shows that in the review-of-
systems section, it was reported that the Veteran had a 
"longstanding history of right ankle pain/injured in 
service/severe inversion injury and chronic [osteoarthritis]."  
The assessments included right ankle osteoarthritis.  To the 
extent that the notation in the review-of-systems section is a 
medical opinion rather than a history given by the appellant, the 
doctor did not provide any clinical evidence to support his 
opinion, nor did he provide a basis.  

The October 2008 VA examiner opined that it is less likely than 
not that the current right ankle tendinitis and right heel spur 
are secondary to the right ankle sprain in 1956.  The examiner 
noted that the right ankle sprain did not appear to be chronic 
injury based on the service treatment records, and that there was 
no indication of an ongoing problem with the right ankle during 
or in the years after military service.  The examiner indicated 
that she was unable to relate ankle pain occurring 50 years later 
to the service injury.

The October 2008 VA examiner reviewed the claims file and noted 
the appellant's negative service treatment records after the 
injury in March 1956.  The February 2008 VA doctor did not 
mention a review of the service treatment records, and there is 
no evidence that the outpatient doctor reviewed all of the 
evidence to include the negative 1959 VA examination report.  
Therefore, because the October 2008 opinion was based on 
consideration of all of the evidence of record, the VA examiner's 
opinion will be given more weight.

Currently, the only other evidence supporting the claim that a 
right ankle disorder is due to service are the statements of the 
Veteran.  A chronic right ankle disorder is a disability for 
which lay evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the 
appellant can attest to factual matters of which he had first-
hand knowledge, such as pain, he is not competent to offer a 
medical opinion linking the right ankle disorder to service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

As for continuity of symptomatology, the Board gives greater 
weight to the opinion of the VA examiner regarding the onset of 
symptomatology than on the claimant's reporting of continuous 
symptomatology and the opinion of the VA treating doctor.  
Therefore, continuity of symptomatology has not been 
demonstrated.

There is competent evidence that the Veteran has a right ankle 
disorder; however, without competent evidence linking the 
disorder to service, the benefit sought on appeal cannot be 
granted.  

The claim is denied.

Right knee disorder

A review of the service medical records reveals no complaints, 
findings or diagnoses pertaining to a right knee disorder.  As 
noted above, the appellant's separation examination revealed that 
his lower extremities were clinically normal.

The appellant was seen for a VA examination in February 1959.  
That study revealed a normal range of right knee motion.  There 
was no evidence of any right knee disorder, and a pertinent 
diagnosis was not entered. 

While the Veteran's VA outpatient treatment records reveal 
complaints of right knee pain and swelling, there is no competent 
evidence that a current right knee disorder is due to service.  
Moreover, without competent evidence showing a continuity of 
symptoms since service, the appellant's suggestion that he has 
suffered from chronic right knee pain since service is simply not 
credible.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a right knee disorder. 

The claim is denied.



Entitlement to service connection for bilateral hearing 
loss and tinnitus 

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131, the 
law provides that a sensorineural hearing loss is presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The Board has reviewed all of the evidence of record, to include 
the service and VA treatment records.  These records, do not show 
that the Veteran currently has, or has had a bilateral hearing 
loss for VA compensation purposes or tinnitus since he filed his 
claims in 2008.  

These records also do not reveal any competent evidence of a 
hearing loss or tinnitus during service, or a compensably 
disabling sensorineural hearing loss within a year of the 
Veteran's separation from active duty.  Significantly, no service 
treatment record, including the separation examination, contains 
a diagnosis of tinnitus or hearing loss.  Service treatment 
records reveal that entrance examination whispered and spoken 
voice tests were 15/15 bilaterally except for the whisper voice 
test in the right ear, which was apparently 16/15.  A hearing 
loss was not diagnosed on entrance.  The Veteran was given a 
hearing profile of 1, which he held for the remainder of his 
service.  In July 1955, the results of an audiogram for the 
purpose of an officer candidate school application were reported 
to be normal.  At the separation examination, the whispered voice 
tests were 15/15 bilaterally.  There were no in-service 
complaints reported to any medical personnel pertaining to either 
ringing in the ears or difficulty hearing.  Therefore, the 
Veteran's assertion that he was treated for hearing loss and 
tinnitus in service is not credible.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Sensorineural hearing loss and tinnitus are not disorders for 
which lay evidence addressing the etiology is competent nexus 
evidence.  While the appellant can attest to decreased hearing or 
ringing in the ears, he is not capable of making medical 
conclusions as to their cause.  Routen.  Moreover, even if the 
appellant was competent, there is no current diagnosis by a 
medical professional of either a hearing loss or tinnitus.

Thus, entitlement to service connection for a hearing loss and 
tinnitus is denied.  

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle disorder is 
reopened.  Entitlement to service connection for a right ankle 
disorder is denied.

Entitlement to service connection for bilateral hearing loss, 
tinnitus, and a right knee disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


